DETAILED ACTION
		Application No. 17/021,735 filed on 09/15/2020 has been examined. In this Office Action, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021, 09/09/2021, 12/14/2021 and 04/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen et al (US 2006/0031094 A1) in view of Li et al (US 2015/0088907 A1) further in view of Sim et al (US 11,216,701 B1).

 	As per claim 1, Cohen teaches a method for capturing data of a database record related to an event, the method comprising: maintaining, by a records management and processing system, a plurality of records in a database, each record of the plurality of records comprising a record of a service provided to a consumer by a service provider of a plurality of service providers (a centralized medical data management system manage medical information relating to user-subject provided by healthcare provider, paragraph [0007]-[0010], paragraph [0015], paragraph [0039], paragraph [0069]), wherein the records management and processing system comprises an intermediary between systems of the plurality of service providers and systems of a plurality of responsible entities (medical data management system is centralized data management system for subject-users, healthcare provider-users and payor entity-users, paragraph [0007]-[0010], [0015]-[0016], [0054], [0070]);
 Cohen does not explicitly teach predicting, by the records management and processing system, possible missing data in one or more records of the plurality of records in the database; selecting, by the records management and processing system, at least one record of the one or more records of the plurality of records predicted to have possible missing data; and initiating, by the records management and processing system, for each selected record, a workflow for further processing of each selected record, the further processing directed to collecting the missing data.
However, Li teaches predicting, by the records management and processing system, possible missing data in one or more records of the plurality of records in the database and initiating, by the records management and processing system, for each selected record, a workflow for further processing of each selected record, the further processing directed to collecting the missing data (see description of Figs. 1-9).
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Li with the teachings of Cohen in order to enables a method for setting the missing value of the target record to the predicted value such that personal health analysis is provided according to historical data from the database, thus facilitating efficient utilization of co-related data when imputing the missing value in the database (Li).
Cohen and Li do not explicitly teach selecting, by the records management and processing system, at least one record of the one or more records of the plurality of records predicted to have possible missing data.
However, Sim teaches selecting, by the records management and processing system, at least one record of the one or more records of the plurality of records predicted to have possible missing data (col.10, lines 10, lines 21-33, e.g., record embeddings are useful to predict missing attributes both within records and across records given that they are composed of attribute embeddings. For example, given a particular movie cast, the record embeddings may be able to predict the movie's rating based on other movies having similar cast from the inter-record relationships represented in the embedding);
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Sim with the teachings of Cohen and Li in order to efficiently enabling a method to predict missing attributes within record similar to attributes in other records (Li).

 	As per claim 2, wherein predicting possible missing data in the one or more records of the plurality of records comprises identifying the possible missing data based on available data in each record of the plurality of records and a model defining data expected in each record (see rejection of claim1).

 	As per claim 8, wherein the model comprises a K nearest neighbor model ([0102], e.g., discloses K nearest neighbor model, Li).

Regarding claims 10, 17, claims 10, 17 are rejected for substantially the same reason as claim 2 above.

Regarding claims 9, 16, claims 9, 16 are rejected for substantially the same reason as claim 1 above.

Regarding claim 15, claim 15 is rejected for substantially the same reason as claim 8 above.

Claims 5-7, 13-14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen et al (US 2006/0031094 A1) in view of Li et al (US 2015/0088907 A1) in view of Sim et al (US 11,216,701 B1) further in view of Asthana et al (US 11,182,833 B2).
 	As per claim 5, Cohen, Li and Sim do not explicitly teach wherein the model is defined by one or more manually defined rules.  
However, Asthana teaches wherein the model is defined by one or more manually defined rules (see col.23 and description of claim 1, e.g., discloses determining via machine learning by the trained classification model, whether a service is in-scope for the new in-flight deal based on a set of business rules). 
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Asthana with the teachings of Cohen, Li and Sim in order to efficiently enabling a method to filter the records based on the business defined rules (Asthana).

 	As per claim 6, wherein the model is defined by one or more association rules, each association rule generated by machine learning processes performed on historical data (see description of claim1 of Asthana, e.g., discloses determining via machine learning by the trained classification model, whether a service is in-scope for the new in-flight deal based on a set of predefined business rules; selecting a corresponding set of historical peer deals and corresponding market deals for each service based on particular input parameters).  

 	As per claim 7, wherein the model comprises a logistics regression model (col.26, lines 15-36, e.g., discloses a regression model).  

Regarding claims 13-14 and 20, claims 13-14 and 20 are rejected for substantially the same reason as claims 5-7 above.


It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].


Allowable Subject Matter
	Claims 3, 11 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 4 dependent from claim 3 and also objected as allowable subject matter. Claim 12 dependent from claim 11 and also objected as allowable subject matter. Claim 19 dependent from claim 18 and also objected as allowable subject matter. 

Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
V et al discloses US 2021/0182602 A1 FLEXIBLE IMPUTATION OF MISSING DATA.
Toldo et al discloses US 2021/0174297 A1 PREDICTING MISSING ITEMS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166